

116 HRES 442 IH: Observing 10 years since the war in Sri Lanka ended on May 18, 2009, commemorating the lives lost, and expressing support for transitional justice, reconciliation, reconstruction, reparation, and reform in Sri Lanka, which are necessary to ensure a lasting peace and a prosperous future for all Sri Lankans.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 442IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Johnson of Ohio (for himself, Mr. Danny K. Davis of Illinois, Mr. Balderson, Mr. Stivers, Mr. Chabot, and Mr. Rose of New York) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONObserving 10 years since the war in Sri Lanka ended on May 18, 2009, commemorating the lives lost,
			 and expressing support for transitional justice, reconciliation,
			 reconstruction, reparation, and reform in Sri Lanka, which are necessary
			 to ensure a lasting peace and a prosperous future for all Sri Lankans.
	
 Whereas May 18, 2019, marks the 10-year anniversary of the end of the 26-year armed conflict between the Government of Sri Lanka and the Liberation Tigers of Tamil Eelam (LTTE);
 Whereas the people of Sri Lanka, including all religious and ethnic groups, suffered greatly as a result of this conflict, the impact and aftermath of which has been felt especially by women, children, and families;
 Whereas violence and counterviolence during and after the civil war affected all communities; Whereas the Tamil community was subjected to tens of thousands of deaths, disappearances, and other human rights abuses, and both Muslim and Tamil communities were subjected to massive displacements;
 Whereas the Government of Sri Lanka expressed its commitment to addressing the needs of all ethnic groups and has recognized in the past the necessity of a political settlement to build a peaceful, equitable, and democratic society;
 Whereas 256 people died in the terror attacks on Easter Sunday, 2019, including 5 Americans, and 70 percent of the victims are estimated to be Tamil Christians, a community that suffered greatly during the war;
 Whereas the Easter attacks demonstrate that postwar reconciliation between Sri Lanka’s diverse communities, particularly between the Sinhalese Buddhists who dominate the government and security forces, and other communities on this very diverse and cosmopolitan island is crucial to building a new society, that violence and discrimination against Christians, Muslims, Hindus, and Tamils must end, while promised political, legal, and security sector reforms must be undertaken, and that a large military and antiterror laws alone do not assure security;
 Whereas since the end of the war, the Government of Sri Lanka has resettled many of the internally displaced persons (IDPs), returned some of the private and state land held by the military, appointed civilian governors in the North and East, rebuilt some of the infrastructure destroyed by the war, and maintained the peace;
 Whereas in the absence of Sri Lanka implementing the recommendations of its own Lessons Learned and Reconciliation Commission or instituting a credible justice mechanism to investigate serious crimes committed during and after the war, the United States led resolutions in the United Nations Human Rights Council (UNHRC) in 2012, 2013, and 2014 calling in ever stronger terms for domestic action and reconciliation;
 Whereas the United Nation’s Office of the High Commissioner for Human Rights issued a report in 2015 (the OISL Report) which outlined the occurrence of war crimes and crimes against humanity and violations of international humanitarian law during the war;
 Whereas following a change in government in Sri Lanka, the release of the OISL Report and the recommendations of the High Commissioner for Human Rights, the United States cosponsored with Sri Lanka a UNHRC resolution in 2015, HRC/30/1, which was reaffirmed in 2017;
 Whereas in HRC 30/1 the Sri Lankan government made transitional justice commitments for postwar reconciliation including an accountability mechanism with a special court inclusive of Commonwealth and foreign judges, prosecutors, lawyers, and investigators, a truth commission, an office of missing persons, and an office of reparations and institutional reforms aimed at nonrecurrence, along with a number of confidence-building measures;
 Whereas Sri Lanka has held consultations with victims concerning their transitional justice needs, acceded to the International Convention for the Protection of All Persons from Enforced Disappearance and incorporated that treaty into domestic law as of 2018, established an Office of National Unity and Reconciliation, operationalized the Office of Missing Persons, legislated an Office of Reparations, discussed a Truth Commission, debated replacement of the Prevention of Terrorism Act to comply with international standards for arrest and detention by security forces and attempted to legislate a new constitution to provide the needed federalism to the North and East that was a root cause of the war;
 Whereas the Government of Sri Lanka must meet its commitments to political, legal, and security sector reforms in order to assure nonrecurrence of conflict;
 Whereas the Government of Sri Lanka has not taken tangible steps toward security sector reform, including demilitarization of civilian functions, particularly in the North and East, or followed through on commitments to fully return or provide full restitution for the continued military presence on private and leased state lands in the North and East, which continues to prevent the resettlement of internally displaced persons who desire a return to peaceful life;
 Whereas the Sri Lankan government security forces are reported to continue to act with impunity against ethnic and religious communities, using methods of abduction, torture, sexual violence, and detention without trial;
 Whereas no effort has been made to bring to justice those who have been alleged to have committed war crimes and crimes against humanity, no investigations have begun even on emblematic cases, and impunity prevails in the country with the outdated and the excessively harsh Prevention of Terrorism Act which does not comply with international standards still not repealed despite repeated promises by the government;
 Whereas families of individuals who disappeared during and immediately following the civil war still have no information regarding the whereabouts of their loved ones and no lists of those persons who surrendered to the government after the end of the civil war in May 2009 have been published;
 Whereas the UN High Commissioner for Human Rights, Ms. Bachelet, in her address to the Human Rights Council on March 20, 2019, noted, There has been minimal progress on accountability, and insisted that Sri Lanka’s efforts in fulfilling all commitments made in Resolution 30/1 must be accelerated and implemented in a consistent and comprehensive manner;
 Whereas democratic institutions played a strong role in allowing for the peaceful resolution of the political situation that arose in Sri Lanka from October to December 2018;
 Whereas the constitutional crisis in October 2018, the terror attacks of April 21, 2019, the upcoming elections, and ongoing ethnic tension should not be allowed to prevent the implementation of reform measures; and
 Whereas progress on domestic and international investigations into reports of war crimes, crimes against humanity, and other human rights violations during the conflict and promoting reconciliation would facilitate United States engagement and investment in Sri Lanka: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the 10th anniversary of the end of the war in Sri Lanka and offers its deepest condolences to all those affected by the war in Sri Lanka;
 (2)honors the memory of those who died and reaffirms its solidarity with the Sri Lankan people of all communities in their search for reconciliation, reconstruction, reparation, and reform;
 (3)commends the Government of Sri Lanka for its commitments made to reconciliation and nonrecurrence of conflict between its diverse ethnic and religious communities through its reaffirmation by cosponsoring UN Human Rights Council Resolution HRC/40/1 in March 2019;
 (4)urges the Government of Sri Lanka to follow through on its commitments regarding transitional justice, accountability, and reconciliation without delay and in an integrated manner by creating a time-bound action plan in close consultation with the Office of the High Commissioner for Human Rights;
 (5)calls on the United States to work with the Government of Sri Lanka to prioritize a process of security sector reform throughout the country;
 (6)acknowledges the importance for parties to reach a political settlement on the meaningful decentralization of power and power sharing;
 (7)recommends the use of the Magnitsky Act to prevent individuals credibly accused of war crimes and crimes against humanity from entering the United States or holding property in the United States, and the use of the Alien Tort Claims Act to prosecute individuals credibly accused of war crimes and crimes against humanity;
 (8)recommends the thorough vetting of individuals and units of the Sri Lankan security forces before engagement with the United States military and encourages the Department of Defense to remain sensitive to the complicated ethnic and religious tensions that continue to exist in postwar Sri Lanka; and
 (9)urges the United States to work with the United Nations General Assembly and the United Nations Human Rights Council to establish a credible and effective mechanism for accountability for the grave crimes committed during the war in Sri Lanka.
			